                   UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION
 COUNTY OF DUVAL,                   §
                                    §
      Plaintiff                     §
                                    §
 v.                                 §      CIVIL ACTION: 4:19-cv-02504
                                    §
 PURDUE PHARMA, LP, et al.,         §
                                    §
     Defendants                     §

            DEFENDANT MCKESSON CORPORATION’S RULE 7.1 STATEMENT

           Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant McKesson

Corporation (“McKesson”) files this Rule 7.1 Statement.

           McKesson is a publicly traded corporation. It has no parent corporations and no publicly

held corporation owns 10% or more of McKesson stock.

           Other than the above-described entity and the other parties to the litigation, McKesson is

not currently aware of any other individuals or entities that are financially interested in the

outcome of this litigation.




                                                   1
877964.1
           Respectfully submitted,

           /s/ Craig Smyser
           Craig Smyser
           Texas Bar No. 18777575
           Fed. Bar No. 848
           csmyser@skv.com
           Tyler G. Doyle
           Texas Bar No. 24072075
           Fed. Bar No. 1373873
           tydoyle@skv.com
           David Isaak
           Texas Bar No. 24012887
           Fed. Bar No. 26694
           disaak@skv.com
           Razvan Ungureanu
           Texas Bar No. 24085630
           Fed. Bar No. 2006928
           razvan@skv.com
           Kristin Adler
           Texas Bar No. 793233
           Fed. Bar No. 21273
           kadler@skv.com
           Michelle S. Stratton
           Texas Bar No. 24085606
           Fed. Bar No. 2592215
           mstratton@skv.com
           Crystal Robles
           Texas Bar No. 24083754
           Fed. Bar No. 2070295
           crobles@skv.com
           SMYSER KAPLAN & VESELKA L.L.P.
           700 Louisiana, Suite 2300
           Houston, Texas 77002
           Phone: 713-221-2300
           Fax: 713-221-2320




           2
877964.1
                                                Of Counsel:
                                                Mark H. Lynch
                                                Christian J. Pistilli
                                                COVINGTON & BURLING LLP
                                                850 Tenth Street NW
                                                Washington, DC 20001
                                                Phone: 202-662-5342

                                                Sonya D. Winner
                                                Cortlin H. Lannin
                                                COVINGTON & BURLING LLP
                                                Salesforce Tower, Suite 5400
                                                415 Mission Street
                                                San Francisco, CA 94105-2533
                                                Phone: 415 591 6000

                                                Counsel for Defendants McKesson Corporation




                                CERTIFICATE OF SERVICE

        I hereby certify that all counsel of record who are deemed to have consented to electronic
service are being served with a copy of this document via the Court’s CM/ECF system per Local
Rule 5.1 on July 15, 2019.
                                                      /s/ Craig Smyser
                                                      Craig Smyser




                                                3
877964.1
